UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6079


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAMONT DEVIRES RICHARDSON, a/k/a Green Eyes,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:06-cr-00039-BO-1; 5:08-cv-00174-BO)


Submitted:    June 12, 2009                 Decided:   June 30, 2009


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamont Devires Richardson, Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lamont Devires Richardson seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order      is   not    appealable     unless      a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner     satisfies         this        standard      by     demonstrating          that

reasonable      jurists      would     find      that    any     assessment       of     the

constitutional        claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                             We have

independently reviewed the record and conclude that Richardson

has not made the requisite showing.                       Accordingly, we deny a

certificate      of    appealability         and      dismiss    the    appeal.           We

dispense     with     oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED



                                             2